Citation Nr: 0816263	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-42 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim of service connection for a low 
back disability.  The veteran testified before the Board in 
September 2006.  The Board remanded the claim for additional 
development in March 2007.  


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a December 1997 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
December 1997 relating to service connection for a low back 
disability is new and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran's diagnosed low back disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein. 


CONCLUSIONS OF LAW

1.  The December 1997 RO decision that denied service 
connection for a low back disability is final.  New and 
material evidence has been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302, 20.1103 (2007).  

2.  The veteran's current low back disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a December 1997 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability.  In May 2003, the RO reopened the claim for 
service connection for a low back disability and then denied 
it on the merits.  While the RO already determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a low back 
disability, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In a decision dated in December 1997, the RO denied the 
veteran's claim for service connection for a low back 
disability.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the December 1997 RO decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted for the claim.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The veteran filed this application to reopen his 
claim for service connection for a low back disability in 
October 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  The RO found that there was no 
evidence of a chronic disability or pathological condition, 
and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for a low back disability in October 2002.  The 
Board finds that the evidence received since the last final 
decision is new and raises a reasonable possibility of 
substantiating the veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted a May 2007 VA examination.  
The examiner found tenderness to palpation of the spine, and 
an MRI showed degenerative changes at the L4-5 and L5-S1 
level.  The veteran was diagnosed with degenerative disc 
disease of the lumbar spine.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a low back disability.  The claim was previously denied 
because there was no evidence of a current chronic 
disability.  The veteran has submitted evidence showing that 
he has a currently diagnosed pathological disability.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for a 
low back disability is reopened.  38 C.F.R. § 3.156(a).  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

The veteran's service medical records show that in August 
1983, he complained of low back pain.  He was diagnosed with 
muscle spasm secondary to back strain.  In a June 1996 
medical report, the veteran reported injuring his low back 
when lifting equipment.  He was diagnosed with back pain.  On 
separation examination in January 1997, the veteran 
complained of back pain, but his spine was found to be within 
normal limits.  Since there were only two recorded complaints 
of low back pain during approximately twenty years of service 
and the veteran's spine was found to have no abnormalities on 
examination at separation, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of symptoms of a low back disability is an 
October 1997 VA examination where the veteran complained of 
back pain.  Examination revealed that the veteran could walk 
without a limp and that he could also toe walk, heel walk, 
and squat without weakness or fatigue.  Range of motion 
testing showed 75 degrees flexion, 40 degrees extension, 35 
degrees lateral flexion bilaterally, and 25 degrees rotation 
bilaterally.  The examiner diagnosed the veteran with 
lumbosacral strain and opined that there was only moderate 
loss of function due to pain in the lumbosacral spine area.  

Private medical records dated from March 1999 to March 2004 
show that the veteran received intermittent treatment for 
degenerative changes of the lumbar spine, low back pain, 
muscle spasm of the back, and lumbosacral degenerative disc 
disease.    

The veteran testified before the Board at a travel board 
hearing in September 2006.  Testimony revealed that in 1983, 
a machine fell on top of the veteran, and he had to be 
hospitalized for over a week.  He testified that he believed 
his back was injured in the accident.  He reported that he 
worked at an oil refinery as a shipping coordinator because 
he could not stand up all day.  

The veteran submitted a September 2006 lay statement from his 
employer in support of his claim.  His employer reported that 
the veteran had worked at the company for nine years.  He 
stated that he had witnessed the veteran experiencing back 
stiffness, back pain, and limited range of motion in the 
back, and that this had all hindered his ability to perform 
his daily responsibilities.  He reported witnessing the 
veteran having difficulty bending over, climbing up and down 
ladders, and lifting and moving loading hoses.  He stated 
that the veteran had always tried to work despite his back 
pain, but due to the length of time it took him to complete 
some tasks, he applied for a warehouse position and began 
working there in 2005.  

On VA examination in May 2007, the veteran complained of 
periodic low back pain that could last for several weeks on 
end and then go away for several weeks.  He reported 
radiation of pain to the legs and back stiffness.  He stated 
that standing and incorrect bending or turning would cause 
pain.  He reported the use of a binder-type back brace.  
Examination of the spine revealed tenderness to palpation but 
no spasms.  Range of motion testing showed 55 degrees flexion 
with pain, 28 degrees extension with pain, 16 degrees left 
lateral flexion with pain, 30 degrees right lateral flexion 
without pain, and 15 degrees lateral rotation bilaterally 
with pain.  There was no fatigue, weakness, lack of 
endurance, incoordination, or additional limitation of motion 
due to pain through any of the ranges of motion with 
repetitions.  An MRI showed degenerative changes at the L4-5 
and L5-S1 levels.  The examiner reviewed the entire claims 
file and diagnosed the veteran with degenerative disc disease 
of the lumbar spine.  He opined that it was less likely as 
not that the veteran's current diagnosis of lumbar spine 
degenerative disc disease was attributable to his military 
service.  He noted that service medical records documented an 
accident in June 1980 where a lawn mower rolled over the 
veteran, but found that the only documented injuries that he 
sustained were a left shoulder contusion and left thoracic 
wall pain.  He also concluded that the August 1983 and June 
1996 treatment records during service were self-limited and 
presumed to have been resolved.  He stated that there was no 
evidence of a lumbar spine condition incurred during military 
service that would have been chronic and/or evolved into the 
veteran's current back disability.       

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2007 VA medical opinion finding 
no nexus between the veteran's low back disability and his 
period of active service is probative because the VA examiner 
supported his opinion with a detailed rationale, 
comprehensive review of the entire claims file, and a 
thorough physical examination.  Furthermore, there are no 
contrary medical opinions of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between a low back disability and military 
service.  In addition, there was no competent diagnosis of 
arthritis (or any other low back disability) made within one 
year of separation, so presumptive service connection for a 
low back disability is not warranted.  

The veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The preponderance of the medical evidence weighs against a 
finding that the veteran's low back disability developed in 
service.  Therefore, the Board concludes that the current low 
back disability was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and March 
2006; a rating decision in May 2003; and a statement of the 
case in November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened.  
To that extent only the claim is allowed.

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


